Order, Supreme Court, New York County (Carol Arber, J.), entered July 12, 1993, which granted defendant-respondent’s motion for consolidation, unanimously affirmed, without costs.
Upon comparing the allegations of the complaints in the two actions, we find that defendants’ valuations and reporting of the leaseholds in question and the effect thereof on the tax liability of the plaintiffs in both actions is a central and common issue to both actions, and that defendants-appellants’ opposition to consolidation does not demonstrate prejudice to a substantial right. Concur — Carro, J. P., Ellerin, Rubin, Nardelli and Tom, JJ.